United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2939
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Jason D. Dement,                        *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 13, 2010
                                Filed: April 5, 2011
                                 ___________

Before RILEY, Chief Judge, BEAM and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Jason Dement appeals from the sentence imposed1 following his conviction for
being a felon in possession of a firearm. The advisory Sentencing Guideline range for
Dement was 292 to 365 months, and he was also subject to an undischarged state
court sentence for parole revocation to be served in the State of Missouri. At
sentencing, Dement asked that the federal sentence be concurrent with the state court
sentence, and also requested a variance to a sentence below the Guidelines range. The
district court declined both requests and sentenced him to 292 months, to be served

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
consecutively to the state court sentence. On appeal, Dement argues the district court
committed significant procedural error both by refusing to give a reason for the
consecutive sentence, and by failing to fully consider the 18 U.S.C. § 3553(a)
sentencing factors when imposing the within-Guidelines sentence.

       We review a sentence for an abuse of discretion, giving due deference to the
district court's decision, and ensuring that the district court committed no significant
procedural error, such as failing to adequately explain the given sentence. Gall v.
United States, 552 U.S. 38, 51 (2007). A district court's decision to impose a
consecutive sentence is similarly reviewed for reasonableness. United States v.
Lomeli, 596 F.3d 496, 503 (8th Cir. 2010). Further, because Dement failed to object
at sentencing to the alleged procedural errors, if there were significant procedural
errors, we would review them for plain error. United States v. Miller, 557 F.3d 910,
916 (8th Cir. 2009). However, there were no procedural errors here.

       Consecutive sentences are specifically contemplated by the Guidelines, see
United States Sentencing Guidelines Manual § 5G1.3, and the Guidelines recommend
that sentences for offenses that occur while the defendant is on probation/parole be
imposed consecutively to any imposed revocation sentence. Id. § 5G1.3 app. n.3(C).
Dement's offense falls within this category,2 and the district court's discussion of
Dement's general characteristics at sentencing was adequate to discharge its duties
with regard to both imposing and explaining the Guidelines-recommended
consecutive sentence. Along these same lines, the district court adequately discussed
and considered the 18 U.S.C. § 3553(a) factors at Dement's sentencing. Our review
of the record indicates that the district court was well acquainted with Dement


      2
        The Presentence Investigation Report relates that after committing the instant
offense but prior to trial and sentencing, Dement was involved in a domestic dispute
that led to the revocation of his state probation in an unrelated case. The district court
ordered that the felon-in-possession sentence run consecutive to this revocation
sentence.

                                           -2-
following trial, which included Dement's testimony, a review of Dement's Presentence
Investigation Report, and Dement's lengthy allocution, which included a colloquy with
the court. Based upon this record, requiring a more loquacious explication from the
district court would depart appreciably from our precedent. E.g., United States v.
Lazarski, 560 F.3d 731, 733-34 (8th Cir. 2009) (holding that it was clear from the
record that the district court properly considered the § 3553(a) factors). We also find
that Dement's within-Guidelines sentence is substantively reasonable. United States
v. Clay, 622 F.3d 892, 895-96 (8th Cir. 2010). Accordingly, we affirm.
                          ______________________________




                                         -3-